Citation Nr: 0520024	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for disability due to 
tobacco use in service.  

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to March 
1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for bilateral 
foot disability and service connection for hypertension are 
addressed in the REMAND that follows the order section of the 
decision.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  The veteran has a current diagnosis of diabetes. 

3.  The veteran's claim for service connection for disability 
due to tobacco use in service was received after June 9, 
1998.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in 
active duty as a result of the veteran's exposure to 
herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran's claim of service connection for disability 
due to tobacco use lacks legal merit.  38 U.S.C.A. §§ 1103, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304 
(2004); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the filing of the appellant's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The Board has determined that the evidence of record is 
sufficient to substantiate the veteran's claim for service 
connection for diabetes mellitus.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.

With respect to the claim for service connection for 
disability due to tobacco use, the Board finds that further 
action is not required to comply with the VCAA or the 
implementing regulations.  In this regard, the Board notes 
that the pertinent facts are not in dispute and the law is 
dispositive.  There is no outstanding evidence or information 
that could be obtained to substantiate the claim.  

Diabetes Mellitus

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree anytime 
after service in a veteran who had active military, naval, or 
air service, during the period beginning on January 9, 1962, 
and ending on May 7, 1975, in the Republic of Vietnam, 
including the waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.

The veteran claims that he is entitled to service connection 
on a presumptive basis for diabetes mellitus as the result of 
exposure to herbicides in service.  His service personnel 
records reflect service in the Republic of Vietnam.  The 
veteran was awarded the Vietnam Service Medal with 2 service 
stars, the Republic of Vietnam Campaign Medal, and the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation.  

While the report of a February 2003 VA examination notes that 
no evidence of diabetes mellitus was found.  Dr. Heeyul Lee 
Cho, the veteran's private physician, noted in a September 
2004 statement notes that the veteran's diagnoses include 
diabetes mellitus.  Based upon this information, the Board 
has determined that service-connection for diabetes mellitus 
is warranted on a presumptive basis.  






Tobacco Use

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. § 
1110 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which prohib-
ited the payment of compensation to veterans for disability 
which is the result of abuse of tobacco products was 
eliminated.  Hence, the amendments to § 1110 were nullified.  
However, this later Act added 38 U.S.C.A. § 1103 which 
provides as follows:

Special provisions relating to claims 
based upon effects of tobacco products 

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

(b) Nothing in subsection (a) shall be 
construed as precluding the establishment 
of service connection for disability or 
death from a disease or injury which is 
otherwise shown to have been incurred or 
aggravated in active military, naval, or 
air service or which became manifest to 
the requisite degree of disability during 
any applicable presumptive period 
specified in section 1112 or 1116 of this 
title. 

38 U.S.C.A. § 1103 (added June 9, 1998, P.L. 105-178, Title 
VIII, Subtitle B, § 8202(a)).

Further, 38 C.F.R. § 3.300(a) (2001) implements section 1103 
and provides as follows:
(a) For claims received by VA after June 
9, 1998, a disability or death will not 
be considered service-connected on the 
basis that it resulted from injury or 
disease attributable to the veteran's use 
of tobacco products during service.  For 
the purpose of this section, the term 
"tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco. (b) 
The provisions of paragraph (a) of this 
section do not prohibit service 
connection if:

(1) The disability or death resulted 
from a disease or injury that is 
otherwise shown to have been 
incurred or aggravated during 
service.  For purposes of this 
section, "otherwise shown" means 
that the disability or death can be 
service-connected on some basis 
other than the veteran's use of 
tobacco products during service, or 
that the disability became manifest 
or death occurred during service; or 

(2) The disability or death resulted 
from a disease or injury that 
appeared to the required degree of 
disability within any applicable 
presumptive period under Secs. 
3.307, 3.309, 3.313, or 3.316; or

(3) Secondary service connection is 
established for ischemic heart 
disease or other cardiovascular 
disease under Sec. 3.310(b).

(c) For claims for secondary service 
connection received by VA after June 9, 
1998, a disability that is proximately 
due to or the result of an injury or 
disease previously service-connected on 
the basis that it is attributable to the 
veteran's use of tobacco products during 
service will not be service-connected 
under Sec. 3.310(a).  38 C.F.R. § 3.300 
(2004).

The veteran's claim for service connection for disability due 
to tobacco use in service was received after June 9, 1998.  
Consequently, service connection is prohibited.  

The U. S. Court of Appeals for Veterans Claims has held that, 
in cases where the law is dispositive of the claim, the claim 
should be denied due to a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the present 
case, 38 U.S.C.A. § 1103, which is applicable to the 
veteran's claim, specifically prohibits the payment of 
benefits for a disability on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  Therefore, there is a 
lack of entitlement under the law and the claim must be 
denied.  


ORDER

Service connection for diabetes mellitus based on exposure to 
herbicides is granted.

Service connection for disability due to tobacco use in 
service is denied.


REMAND

In connection with his claim, the veteran submitted a 
statement from his private physician, Dr. Heeyul Lee Cho, 
noting treatment for various conditions; however, the 
physician did not provide a copy of his treatment records.  
As these treatment records are potentially probative to the 
issues remaining on appeal, they should be obtained.  

In addition, the Board is of the opinion that additional VA 
examination would be probative in ascertaining the etiology 
of the veteran's claimed bilateral foot disability and 
hypertension.  In this regard, the Board notes that post-
service VA examinations show that the veteran has borderline 
hypertension and chronic onychomycosis.  However, the 
etiology of these conditions is not discussed in the VA 
examination reports.  

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following action:

1.  The RO or the AMC should obtain the 
names and addresses of all medical care 
providers who have treated or evaluated 
the veteran for hypertension or foot 
problems since his separation from active 
duty.  After securing the necessary 
release, the RO should obtain these 
records.  In particular, the RO should 
obtain a complete copy of pertinent 
treatment records from Dr. Heeyul Lee 
Cho.

2.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
examination by an appropriate VA 
physician or physicians to determine the 
etiology of the any current foot 
disability and/or hypertension.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner(s).  

The examiner should identify any 
currently manifested foot disability or 
hypertensive disability.  For each 
disability identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that the 
disability is etiologically related to 
the veteran's active military service or 
was caused or chronically worsened by the 
veteran's service-connected diabetes 
mellitus.  

The supporting rationale for each opinion 
expressed must also be provided.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


